        Case 1:05-cv-00764-CKK Document 327 Filed 09/15/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                  )
ABDULLATIF NASSER                 )
                                  )
             Petitioner,          )
                                  )
             v.                   ) Civil Action No. 05-764 (CKK)
                                  )
 DONALD J. TRUMP, et al.,         )
                                  )
             Respondents.         )
                                  )

                                   JOINT STATUS REPORT

       In accordance with the parties’ Joint Status Report of March 13, 2020, the parties hereby

provide a further joint status report to the Court.

       On January 11, 2018, Petitioner, filed the motion referenced in the January 3, 2018

Minute Order, and ten other habeas petitioners filed identical motions in eight other habeas

actions in this Court. See ECF No. 274. On January 18, 2018, pursuant to the conclusion of the

Calendar and Case Management Committee that these motions should be referred to one district

judge, the Court entered a Minute Order referring ECF No. 274 to Judge Thomas F. Hogan for

resolution. On February 16, 2018, Respondent filed its opposition to ECF No. 274, see ECF No.

290, to which Petitioner replied on March 9, 2018. See ECF No. 291. Argument took place on

this motion before Judge Hogan on July 11, 2018 and the motion remains pending.

       Based upon the decision of the U.S. Court of Appeals for the District of Columbia on

May 15, 2020 in Ali v. Trump, No. 18-5297, 959 F.3d 264 (D.C. Cir. 2020), Petitioner filed a

motion: “Unopposed Emergency Motion for Leave to Modify his Position in the Ongoing

Litigation in Light of The DC Court of Appeals’ Decision in Ali v. Trump, and for Permission to

Supplement the Record and File a Supplemental Brief,” in recognition that his case differed from
       Case 1:05-cv-00764-CKK Document 327 Filed 09/15/20 Page 2 of 4




those in the mass petition. (Dkt. #324). This motion was filed on August 7, 2020 and was granted

the same day.

       The Court set a briefing schedule, which ordered Petitioner’s Supplemental Brief to be

filed by September 7, 2020. Petitioner then filed on August 28, 2020, an unopposed motion to

extend time to file his supplemental brief. The requested extension of 45 days was granted, with

the Supplemental Brief now due to be filed by October 23, 2020. The initial briefing schedule

gave the government thirty days (October 7, 2020) to file a responsive brief and fourteen days

(October 21, 2020) for Petitioner to file a reply brief. New dates for these briefs have not been

set since the extension. However, following the same amounts of days given, the government’s

response would now be due November 23, 2020, and the Petitioner’s reply would be due

December 7, 2020. Counsel would request that those dates be ordered accordingly.

       Other than the briefing and disposition of this motion, the parties do not anticipate any

further proceedings in this Court within the next 90 days. The parties, therefore, propose filing

a further status report on or before December 15, 2020.




                                               2
        Case 1:05-cv-00764-CKK Document 327 Filed 09/15/20 Page 3 of 4




Dated: September 15, 2020                 Respectfully Submitted,


                                          /s/ ___________________
                                          THOMAS ANTHONY DURKIN
                                          (IL Bar No. 697966)
                                          JANIS D. ROBERTS
                                          (IL Bar No. 6191124)

                                          DURKIN & ROBERTS
                                          2446 North Clark Street
                                          Chicago, IL 60614
                                          Tel: 312-913-9300

                                          BERNARD E. HARCOURT
                                          (NY Bar No. 2356970)
                                          COLUMBIA LAW SCHOOL
                                          435 West 116th Street
                                          New York, NY 10027
                                          TEL: 212-854-1997
                                          Attorneys for Petitioner

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General

                                          TERRY M. HENRY
                                          Assistant Branch Director

                                           /s/ ____________              _
                                          ANDREW I. WARDEN
                                          ERIC J. SOSKIN (PA Bar No. 200663)
                                          Attorneys
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street NW, Room 12002
                                          Washington, DC 20001
                                          Tel: (202) 353-0533
                                          Fax: (202) 616-8470
                                          Attorneys for Respondents




                                      3
         Case 1:05-cv-00764-CKK Document 327 Filed 09/15/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that I caused the Joint Status Report to be filed with the Court and served
on counsel for Respondents via the Court’s CM/ECF system.



                                                     Respectfully Submitted,


                                                     /s/ Thomas Anthony Durkin
                                                     Thomas Anthony Durkin
                                                     (IL Bar No. 697966)
                                                     DURKIN & ROBERTS
                                                     515 W. Arlington Pl.
                                                     Chicago, IL 60614
                                                     (312) 913-9300
                                                     tdurkin@durkinroberts.com
